Title: Susanna Clarke Copley to Abigail Adams, 6 October 1789
From: Copley, Susanna Clarke
To: Adams, Abigail


        
          London Oocr: 6.th 1789
          Dear Madam
        
        Your Favor of July 14th: I duely received, and feel myself not a little flattered by your kind remembrance, and shall be ever highly gratified in retaining the friendship which flows from so good and benvolent an heart as you possess: as in this state we have very often occation to lament the seperation from those we esteem: so we have had much reason to regret the loss of yourself, and worthy Family from our society: but shall all ways take great delight in hearing of yours, and their prosperity
        Indeed my dear Madam shining abilities: (as well as virtues) are so necessary for the Public Welfare; that they will be drawn forth from the private shade of domestic Felicity, and happy is it for the world when they are; as they cannot fail of stimulateing to Virtue, and all will admire, even where they may fail of invitation— The Friends of America here, are felicitateing them selves uppon the wisdom which their Country have shone in choice of their Senators, and which we sincerely hope, will be productive of its prosperity: as well as of that, of those individuals who are acting for them. Mr: Copley desires to join me in respectful Compliments to your self, Mr: Adams, Colonel, and Mrs. Smith; it gives me pleasure to hear of the increase of Mrs: Smiths happiness; (as I look uppon every addition to her Family in that light) and most sincerely hope that they will be renderd lasting comforts to her, and hers.—
        By Captain Scoot I had the pleasure to send the Silk according to your direction, and hope I have not exceeded the price that might have been expected, I found it difficult to get a lutestring with any kind of Figure as that kind of Silk is too thin to admit of it, and the Stripes for Mourning are of so little variety and rather common; so that I have sent a gray Silk of a little better quality with a Spot, which is suitable, either for Spring, or Autumn, as well as for winter, and Shall be very happy if it Should prove to be what might be Wished for. the silk was 6s. 6d pr: Yrd: and as it was not quit so wide as a lutestring have sent 20 Yrd. instead of 18
        I should have done myself the pleasure of writing sooner had not my absence from Town prevented my knowing when the Vessels have sailed for New York: My dear Betsys health has required my spending the chief of the summer with her in the Country, and I am very sensiable that you my dear Madam; will rejoice with me in the present prospect which I have of her perfect resotration. I left her a short time since with my Father at Tunbridge Wells, as I wish her have all the benefit she can from the country before the winter takes place—
        Prehaps this may find the Docr., and Mrs Jefferies in New York as they where uncertain in what part of America they should fix when they left us, but I hope where ever it may be that Success may accompany them, we are now about parting with another Friend, this is indeed not plasant; I had much rather this pleaseing commodity Should be brought to us— by Mr Trumbull you will be informed of every particular with regard to this place as well as of your Friends in it, and therefore I will not intrude farther uppon you at this time, than to beg your acceptance of my best wishes for your / health and happiness / and beleive me to be / Madam, with great estee / Your Friend, / and, Humble Servant
        S: Copley
      